Exhibit 10.6

 

AMENDMENT TO EMPLOYMENT AND DEFERRED COMPENSATION AGREEMENT

 

This amendment (“Amendment”) dated as of the            of
                      , amends that certain Employment and Deferred Compensation
Agreement (the “Agreement”) between Regis Corporation, a Minnesota corporation
(hereinafter referred to as the “Corporation”) and [Name of Employee]
(hereinafter referred to as “Employee”), dated [               ], as amended or
supplemented through the date hereof.

 

WHEREAS, the Alberto-Culver Company, a Delaware corporation (“Distributing”),
Sally Holdings, Inc., a wholly-owned subsidiary of Distributing (“Spinco”), the
Corporation and a wholly owned subsidiary of the Corporation, propose to enter
into certain agreements pursuant to which (i) Distributing will distribute all
of the shares of Spinco common stock to the stockholders of Distributing and
(ii) the Corporation (or an affiliate of the Corporation) and Spinco will merge
and the Corporation will issues shares of its common stock to the former
stockholders of Spinco (collectively, the “Transactions”); and

 

WHEREAS, in connection with the Transactions, Employee and the Corporation wish
to enter into this Amendment.

 

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
agreements hereinafter contained and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

1.     All capitalized terms used and not defined in this Amendment shall have
the meanings given to them in the Agreement.

 

2.     In order to resolve all issues that could arise with respect to the
Agreement by reason of the Transactions, the Employee, on behalf of the Employee
and any person claiming through the Employee, and the Corporation hereby agree
that the Transactions, however effected, shall not be deemed, singly, in the
aggregate, or in combination with any other event, to constitute a Change in
Control for purposes of the Agreement.  Accordingly, the payments and benefits
to which the Employee would be entitled under the Agreement as a result of a
Change in Control shall not become due or payable to the Employee as a result of
the Transactions.

 

3.     In consideration for entering into this Amendment, the parties agree that
if (a) the Corporation terminates the Employee’s employment for any reason other
than Cause or the Employee terminates the Employee’s employment for Good Reason,
in either case on or before the [second anniversary of] the closing date of the
Transactions, and (b) a Change in Control has not occurred during such
[two-year] period, then the Employee shall be entitled to receive, in a lump sum
six months after the date of such employment termination, a payment in an amount
equal to  the sum of [the product of (a) [     ] and (b)] (i) $20,000, (ii) the
Employee’s annual base salary at the highest rate in effect during the 12 months
preceding termination, and (iii) the highest annual bonus

 

--------------------------------------------------------------------------------


 

received by the Employee during the 36 months preceding termination.  Payment of
such amount as a result of an employment termination described in this paragraph
3 shall be in lieu of any enhanced payments or benefits to which the Employee
might otherwise have been entitled under the Agreement in the event of a Change
in Control.  Any amounts provided pursuant to this paragraph 3 shall be excluded
for purposes of calculating the Employee’s Monthly Benefit under the Agreement.

 

4.     “Good Reason” shall mean, without the Employee’s consent, the occurrence
of any of the following circumstances during the [two-year] period commencing on
the Closing unless such circumstances are fully corrected prior to the
expiration of the fifteen (15) calendar day period following delivery to the
Corporation of the Employee’s notice of intention to terminate his employment
for Good Reason describing such circumstances in reasonable detail: (i) a
material adverse change in the Employee’s title; (ii) a substantial diminution
in the Employee’s duties, responsibilities or authority with regard to the
Corporation (except during periods when the Employee is unable to perform all or
substantially all of the Employee’s duties or responsibilities as a result of
the Employee’s physical or mental incapacity); (iii) a reduction in the
Employee’s base salary then in effect; or (iv) a change in location of the
Employee’s principal office to a location more than 50 miles from its current
location.  The Employee shall be deemed to have waived his rights to terminate
his services hereunder for circumstances constituting Good Reason if he shall
not have provided to the Corporation a notice of termination within fifty (50)
calendar days following the occurrence of the event giving rise to the
circumstances constituting Good Reason.

 

5.     The Agreement is hereby amended by adding the following paragraph 15
thereto:

 

15.           Compliance with Section 409A

 

Notwithstanding anything to the contrary contained herein, all amounts payable
under this Agreement are intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and shall be subject to amendment
by the Corporation without any further action required on the part of the
Employee to the extent the Corporation deems necessary and desirable in its sole
discretion to avoid any tax or penalty under such Section 409A.  If on the date
of separation from service with the Corporation and all corporations or entities
with which the Corporation would be considered a single employer under
subsections (b) and (c) of Section 414 of the Code, the Employee is a “specified
employee” (as defined in Section 416(i) of the Code) of a publicly traded
company, determined as of December 31 of each calendar year and applied as of
April 1 following such determination in accordance with Section 409A of the Code
and the guidance issued by the Department of the Treasury with respect to the
application of such Section 409A, the payment of the benefits payable under the
Agreement that fall within the definition of “deferred compensation,” as such
term is applied under such

 

--------------------------------------------------------------------------------


 

Section 409A, shall commence as of the first day on which payment could be made
without triggering any tax or penalty under such Section 409A.

 

6.     Except as set forth in this Amendment, all terms of the Agreement shall
remain in full force and effect.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date above first written.

 

 

REGIS CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[Name of Employee]

 

--------------------------------------------------------------------------------